El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de un caso en que la Corte de Distrito de San Juan, en apelación, señaló día para el juicio del pleito.- Los demandados dejaron de comparecer al juicio. A instancias de la demandante, la corte dictó sentencia y los demandados apelaron. La apelada solicita que desestimemos esta apela-ción por frívola.
*368Si se examina la opinión de la corte inferior sometida por los apelantes, se verá qne la corte consideró qne las ale-gaciones establecían nn caso prima facie a favor de la deman-dante, y, por consiguiente, que era deber de los demandados probar las alegaciones positivas de su contestación, y qne no lo hicieron así. No aparece, por tanto, según sostienen los apelantes, qne la corte dictara sentencia sólo por las alega-ciones, sino qne lo cierto fné qne hubo un juicio y los deman-dados tuvieron la oportunidad de presentar su defensa y dejaron de hacerlo.
Los demandados también alegaron por falta de información y creencia que el pagaré transcrito en la demanda fuera el mismo que ellos habían suscrito. Una alegación por falta de información y creencia era insuficiente. Artículo 119 del Código de Enjuiciamiento Civil; Eneglotaria v. Sosa, 38 D.P.R. 604; Antonsanti v. Axtmayer, 38 D.P.R. 782; Miranda v. National, etc., 41 D.P.R. 292.

Debe desestimarse el recurso.